Citation Nr: 1019210	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  01-04 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative changes and disc herniation, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
New York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to 
this appeal.  

There are many administrative problems with this case, which 
arrived at the Board with numerous documents absent from the 
claims folder, mostly dated after 2007.  

A search of VACOLS reflects that in April 2009, the Veteran 
submitted a VA Form 21-22 appointing the Disabled American 
Veterans as his representative.  That form is not in the 
claims file.  According to VACOLS, on the same date, 
additional evidentiary documents were attached to the claims 
folder.  Those documents are not in the claims folder.

In volume 2 of the Veteran's file is a June 2008 supplemental 
statement of the case prepared by the Appeals Management 
Center (AMC) that increased the evaluation for the Veteran's 
lumbosacral strain to 40 percent effective June 16, 2003, the 
date of receipt of the claim for an increased rating.  

However, volume 3 of the file contains earlier dated 
documents, plus a jurisdictional flash dated in 2009 noting 
that the Veteran had requested a Travel Board hearing.  A 
note attached to the outside cover of volume 3 indicated that 
the Veteran did not appear for a scheduled hearing in April 
2010. 

The Board was also able to determine by viewing VACOLS that 
in April 2009, this case was before the Board and remanded to 
afford the Veteran a travel board hearing.  The Board 
decision is not in the claims folder. 

The Veteran was apparently scheduled for a travel board 
hearing on April 28, 2010.  There is no letter in the claims 
folder advising the Veteran of this hearing, so the Board is 
unable to determine whether he was properly notified of the 
scheduled hearing.  

The bottom line is that because of missing documents, this 
file is not ready for appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to search for the 
missing documents, and when found, they 
are to be associated with the claims 
folder.  The various volumes of the claims 
folder are to be examined, and the files 
are to be reassembled so that the 
documents therein are to be placed in a 
sequential order making it easier to 
determine if any records are missing from 
the claims folder.  If documents are not 
located, the AMC/RO is to reconstruct the 
missing documents, including contacting 
the Veteran to obtain any documents he may 
have that are pertinent to his claim.

2.  The Veteran is to be scheduled for 
another Travel Board hearing, and a letter 
notifying him of the hearing is to be 
associated with the claims folder. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


